Name: Commission Regulation (EEC) No 2805/88 of 9 September 1988 amending, as a result of the introduction of the combined nomenclature, Council Regulation (EEC) No 8/81 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  distributive trades
 Date Published: nan

 10 . 9 . 88 Official Journal of the European Communities No L 251 / 11 COMMISSION REGULATION (EEC) No 2805/88 of 9 September 1988 amending, as a result of the introduction of the combined nomenclature, Council Regulation (EEC) No 8/81 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession adapted to take account of the use of the combined nomenclature ; whereas those adaptations require no substantial amendment, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1315/88 (2), and in particular Article 15 thereof, Whereas, in accordance with the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 2658/87, technical adaptations of Community instruments referring to the combined nomenclature are to be made by the Commission ; Whereas Commission Regulation (EEC) No 3999/87 of 23 December 1987 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco (3) introduced the goods descriptions and tariff numbers according to the terms of the combined nomenclature ; Whereas Council Regulation (EEC) No 8/81 (4), as last amended by Regulation (EEC) No 824/87 (5), must be Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 8/81 , 'heading No 24.01 of the Common Customs Tariff' is hereby replaced by 'CN code 2401 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 123, 17 . 5 . 1988 , p. 2. (3) OJ No L 377, 31 . 12. 1987, p . 41 . (4) OJ No L 1 , 1 . 1 . 1981 , p. 12. 0 OJ No L 80, 24. 3 . 1987, p. 1 .